The Vice-Chancellor:
Where it would be proper in this court, upon a bill for the purpose of discovery, to compel a discovery of books, papers and documents in the adversary’s possession, to aid in the prosecution or defence of a suit at law, it will be proper, in the Supreme Court, to compel the same thing in suits depending before that court. They now have the same power, by statute, which this court has been accustomed to exercise ; and it can be exerted there in a more summary manner and with less expense to the parties : 2 R. S. 199, § 21, to 27. Here, the object of the bill is the production and discovery of books, accounts and letters of advice, alleged to be in the defendant’s possession and material for ihe complainants to have, in order to overthrow a defence which the defendant means to set up on the trial at law. There is nothing else in the discovery sought material or necessary for the complainant to have, except the accounts and letters, if any—and these he might obtain in the suit at law upon a petition to the court in which it is commenced or to any one of the judges of it.
There is, consequently, no necessity for a bill of discovery in this court for such a purpose. It is true, the statute has not taken away the jurisdiction of this court to compel discovery by vesting a court of law with a similar power ; but it is a rule here not to entertain a bill of discovery where there is not a clear necessity for it, although at the expense of the party who files the bill: Jeremy’s E. Jur. 265; Leggett v. Postley, 2 Paige’s C. R. 601. He may sometimes be unable to pay the costs ; and possibly die before they are payable. The defendant, from various other circumstances, may he subjected to loss of costs. Hence the liability to pay costs is not a sufficient reason why a defendant should always be compelled to answer such a bill. *608If, besides the mere production and disclosure of written instruments, the bill seeks to elicit facts within the personal knowledge of the opposite party and which cannot otherwise be proved, this court will, oí course, compel it here : because the court of law has not power to such an extent. But. the present is a case where only books, accounts and letters are required to be produced; and I consider the complainant should be left to seek for their disclosure by the power of the court of law.
This renders it unnecessary for me to examine the particular grounds of demurrer and the various points taken in support of it. I think the bill, which is for discovery only, is entirely unnecessary; and that the demurrer must be allowed.
Order, allowing demurrer; and dismissing the bill, with costs.